Order entered January 18, 2019




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-18-00213-CV

                         MICHAEL DWAIN WILLIAMS, Appellant

                                                V.

                             LUPE VALDEZ, SHERIFF, Appellee

                      On Appeal from the 160th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-17-09709

                                            ORDER
       Before the Court is appellant’s January 15, 2019 “request to order trial court clerk to

supplement clerk’s record as properly and timely sought by appellant.” Appellant seeks to have

filed a supplemental clerk’s record containing certain cover letters he asserts are “relevant . . .

[to] support a claim for unconstitutional interference with access to courts by the trial court

clerk.” Appellant asserts he asked the trial court clerk to supplement the record by letter dated

December 6, 2018, and, as of this date, the supplemental record has not been filed. A copy of the

December 6th letter was received by this Court December 11, 2018.

       We GRANT the request and ORDER Dallas County District Clerk Felicia Pitre to file,

no later than January 28, 2019, a supplemental clerk’s record containing a copy of the cover
letters itemized in the December letter, which is attached. If any of the requested items cannot

be located, Ms. Pitre shall state so in writing.

       We DIRECT the Clerk of the Court to send a copy of this order and December letter to

Ms. Pitre and all parties.

                                                   /s/     BILL WHITEHILL
                                                           JUSTICE